DETAILED ACTION
Request for Continued Examination 
A request for continued examination (“RCE”) under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on August 25th, 2020.has been entered.

Acknowledgements
This office action responds to the RCE filed by Applicant on August 25th, 2020.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-20 as understood by the Examiner, are rejected under 35 U.S.C. §103(a) as being unpatentable over Hitchcock et al. (US 10,475,018) in view of Gurevich et al. (US 2002/0178370).
With respect to claims 1, 9 and 15:
Hitchcock discloses a method, comprising
navigating, by a device and based on detecting an update event associated with a transaction setting of a merchant account associated with a user, a browser to a merchant login interface of a merchant portal associated with a merchant (“the user may authenticate with an account provider and navigate to a network page of the account provider that includes a form configured to facilitate updating the user's information.”, C 6, ll. 27-32) 
Hitchcock discloses facilitating automatic updates of account data for multiple account providers of a user, rather than manually logging into network sites for each account provider and utilizing a different update procedure for each account provider, account management logic that manages the security credentials for each account is configured to communicate with each account provider automatically and provide the updated account information but does not explicitly disclose browser navigation using a model. However, Gurevich teaches wherein the browser is navigated using a navigation model, the navigation model being configured to use a robotic process automation (RPA) configured to interact with an interface of an application associated with the merchant portal. (“the SDMU monitors a user's Internet browsing activities, automatically identifies that a web page contains form(s) and automatically or semi-automatically saves the data for new forms and/or retrieves the data for the forms already known to the system”, [0078] and “cookies are stored on the server and re-created when forms on a given page have to be filled in. This allows cookies to acquire mobility across different computers in that cookies created while browsing on one computer will be re-created and available for use on another computer. Recreating cookies on the fly may facilitate automatic login and navigation to the sites that require them.”, [0084])
Therefore, One of ordinary skill in the art would have recognized the adaptation of automatic navigation using stored history and cookies as taught by Gurevich to Hitchcock’s automatic updating of user account information with multiple account providers of a user, by providing automated navigation so that the combined process eliminates the need for manually logging into network sites for each account provider in order to update the account setting of the user. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill would be motivated to make this substitution because by recognizing that the results of the combination were predictable.
Hitchcock discloses wherein the update event corresponds to updating the transaction setting with transaction account information associated with a transaction account of the user (“The user interface 236c in this example corresponds to a personal information editor interface configured to facilitate management of stored personal information 245 (FIG. 2A) by a user”, C 11, ll. 26-29)
Hitchcock discloses entering, by the device and using the navigation model, login credentials of the user into login fields of the merchant login interface to access a merchant account interface of the merchant, wherein the login credentials were previously received by the device and stored, in a data structure, in association with the merchant account (“the account management logic 230 may be used to fill an account creation form rendered in a browser. In some situations, stored personal information 245 may be used in account creation and/or the user may be prompted to enter additional personal information. Such manually entered additional personal information may then be stored in the stored personal information 245 and may be used to create the personal information mappings 242. As accounts are created, account data 248, including security credentials 254, may be obtained and stored in the data store 239. If an account was previously created, the user may provide information to the account management logic 230 to facilitate generating the personal information mappings 242, the stored personal information 245, the account data 248, and/or other data. In some scenarios, the account management logic 230 may be configured to download the personal information mappings 242, the stored personal information 245, and/or the account data 248 via the network 209 from a server that hosts such data on behalf of the user”, C 6, ll. 7-26) 
Hitchcock discloses wherein the login credentials are automatically entered into the login fields using the RPA to interact with the merchant login interface and based on the login credentials being stored in the data structure (“the account management logic 230 may be configured to download the personal information mappings 242, the stored personal information 245, and/or the account data 248 via the network 209 from a server that hosts such data on behalf of the user”, C 6, ll. 22-26)
Hitchcock discloses navigating, by the device and using the navigation model, the merchant portal to access the transaction setting of the merchant account (“navigate to a network page of the account provider that includes a form configured to facilitate updating the user's information”, C 6, ll. 30-32) and updating, by the device and using the navigation model, the transaction setting to include the transaction account information (“In contrast to a user manually entering updated information through differing network page forms of the multiple account providers, the user may enter the updated information one time, with the updates being automatically propagated for multiple accounts with potentially multiple account providers via the account management logic 230”, C 7, ll. 9-14)

With respect to claim 2:
Hitchcock discloses wherein the update event is detected based on a user input specifying that the transaction setting of the merchant account is to be updated. (“the user may authenticate with an account provider and navigate to a network page of the account provider that includes a form configured to facilitate updating the user's information. The account management logic 230 may detect or intercept this activity. In response, the account management logic 230 may scrape the changed information entered by the user via the form. Alternatively, the account management logic 230 may present a user interface 236 that allows the user to confirm his or her intentions and enter the information to be changed in a structured manner”, C 6, ll. 29-39)
With respect to claim 3:
Hitchcock discloses wherein the transaction account information comprises new transaction information associated with a virtual transaction account of the user (“when a user enters a new last name, the last name may be linked via personal information mappings 242 with two accounts corresponding to two different account providers. The account management logic 230 may identify the two accounts that rely upon the last name information and then send a request for a personal information update 234 to the corresponding account management endpoints 218”, C 6, ll. 50-57) and wherein the update event corresponds to an expiration of previous transaction information associated with the virtual transaction account. (“user entering the new expiration date, the account management logic 230 has generated the component 306. The component 306 explains that the account management logic 230 has detected a change to the expiration date. The component 306 prompts the user to confirm whether the change to the expiration date should be updated in a locally stored profile associated with the particular user account. The component 306 may include a checkbox or other selection mechanism for the user to designate whether the update should be propagated by the account management logic 230 to all user accounts that rely upon the same "Card 1" credit card”, C 10, ll. 3-14)
With respect to claim 4:
Hitchcock discloses wherein the transaction account information comprises at least one of: a new account identifier associated with the transaction account, wherein the transaction account is a virtual transaction account or new expiration information associated with the new account identifier (“The component 308 facilitates selection from various options: creating a one-time use card, linking the user account to an existing card, or entering new card information”  C 10, ll. 43-46), wherein the new account identifier and the new expiration information are generated based on the update event being detected. (“user entering the new expiration date, the account management logic 230 has generated the component 306. The component 306 explains that the account management logic 230 has detected a change to the expiration date. The component 306 prompts the user to confirm whether the change to the expiration date should be updated in a locally stored profile associated with the particular user account. The component 306 may include a checkbox or other selection mechanism for the user to designate whether the update should be propagated by the account management logic 230 to all user accounts that rely upon the same "Card 1" credit card”, C 10, ll. 3-14)
With respect to claim 5:
Hitchcock discloses wherein the login credentials are stored in the data structure based on receiving a user input authorizing storage of the login credentials for use in automatically updating the transaction setting based on the update event. (“The data store 239 may be representative of a plurality of data stores 239 as can be appreciated. The data stored in the data store 239, for example, is associated with the operation of the various applications and/or functional entities of the client device 206a. For example, the data store 239 may include personal information mappings 242, stored personal information 245, account data 248, account management preferences 251, and/or other data.”, C 4, ll. 47-55)
With respect to claims 6 and 7:
Hitchcock discloses facilitating automatic updates of account data for multiple account providers of a user, rather than manually logging into network sites for each account provider and utilizing a different update procedure for each account provider, account management logic that manages the security credentials for each account is configured to communicate with each account provider automatically and provide the updated account information but does not explicitly disclose browser navigating to the merchant portal. However, Gurevich discloses wherein the RPA navigates the browser, enters the login credentials, navigates the merchant portal, and updates the transaction setting and wherein the RPA is specifically configured to update the transaction setting for the merchant account via the browser (“the SDMU monitors a user's Internet browsing activities, automatically identifies that a web page contains form(s) and automatically or semi-automatically saves the data for new forms and/or retrieves the data for the forms already known to the system”, [0078] and “cookies are stored on the server and re-created when forms on a given page have to be filled in. This allows cookies to acquire mobility across different computers in that cookies created while browsing on one computer will be re-created and available for use on another computer. Recreating cookies on the fly may facilitate automatic login and navigation to the sites that require them.”, [0084])
Therefore, One of ordinary skill in the art would have recognized the adaptation of automatic navigation using stored history and cookies as taught by Gurevich to Hitchcock’s automatic updating of user account information with multiple account providers of a user, by providing automated navigation to the merchant portal so that the combined process eliminates the need for manually logging into network sites for each account provider in order to update the account setting of the user. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill would be motivated to make this substitution because by recognizing that the results of the combination were predictable.

With respect to claims 8, 14 and 20:
Hitchcock discloses wherein the transaction setting is updated based on at least one of adding the transaction account information to the transaction setting, setting the transaction account information as default transaction account information for transactions associated with the merchant and the user, or replacing previous transaction account information with the transaction account information. (“The network page 300a facilitates updating the account data 221 (FIG. 2A) associated with a user account. In this example, the network page 300a facilitates updating an existing credit card ("Card 1") associated with the user account. The network page 300a provides form fields 303 for entering a card number, a cardholder name, a card verification value (CW), and an expiration date, all of which have been prepopulated using existing account data 221. Here, the user has entered an expiration date of "05/15" to replace a previous expiration date.”, C 9, ll. 60-67 and C 10, ll. 1-2)
With respect to claim 10:
Hitchcock discloses wherein the data structure includes a plurality of respective login credentials for a plurality of merchant accounts (“security credentials and personal information for a plurality of accounts of a user with a plurality of account providers” Claim 1), and wherein the navigation model selects the login credentials from the plurality of respective login credentials to perform the login operation based on the data structure identifying that the login credentials are associated with the merchant account. (“the account management logic 230 may be able to intercept user updates of personal information with minimal configuration client-side. To this end, the account management logic 230 may also transparently manage log-ins to various accounts managed by the account management logic 230. For example, when opening a browser, a network page generated via the proxy server 260 may be provided. The user may enter a master password via the network page, and subsequently, requests for network pages associated with managed accounts may result in automatic log-ins being performed by the account management logic 230 and the proxy server 260. In this way, the account management logic 230 may be able to detect and intercept updated personal information provided by users via network page forms.”, C 9, 32-46)
With respect to claim 11:
Hitchcock discloses wherein the login credentials are stored in the data structure based on receiving the authorization, wherein the authorization is verified based on a user verification process associated with the device. (“the account management logic 230 may perform checksums, address validation, expiration date verification, email address verification, and/or other validation procedures.”, C 13, ll. 55-58)
With respect to claim 12:
Hitchcock discloses wherein the transaction account information is generated based on determining that the transaction account information for the merchant account is to be updated (“the user may authenticate with an account provider and navigate to a network page of the account provider that includes a form configured to facilitate updating the user's information. The account management logic 230 may detect or intercept this activity. In response, the account management logic 230 may scrape the changed information entered by the user via the form. Alternatively, the account management logic 230 may present a user interface 236 that allows the user to confirm his or her intentions and enter the information to be changed in a structured manner”, C 6, ll. 29-39), and wherein the transaction account information comprises a virtual transaction account identifier (“when a user enters a new last name, the last name may be linked via personal information mappings 242 with two accounts corresponding to two different account providers. The account management logic 230 may identify the two accounts that rely upon the last name information and then send a request for a personal information update 234 to the corresponding account management endpoints 218”, C 6, ll. 50-57)  and a virtual transaction account expiration corresponding to the virtual transaction account identifier (“user entering the new expiration date, the account management logic 230 has generated the component 306. The component 306 explains that the account management logic 230 has detected a change to the expiration date. The component 306 prompts the user to confirm whether the change to the expiration date should be updated in a locally stored profile associated with the particular user account. The component 306 may include a checkbox or other selection mechanism for the user to designate whether the update should be propagated by the account management logic 230 to all user accounts that rely upon the same "Card 1" credit card”, C 10, ll. 3-14).
With respect to claims 13 and 18:
Hitchcock discloses wherein the RPA is configured based on the merchant portal and wherein the interface of the merchant portal is a user interface of the merchant portal; and the RPA is configured based on the merchant portal. (“The account management endpoint 218 may utilize a web services API, one or more forms in network pages, and/or other approaches to communication. The account management endpoint 218 may be provided by the network data server 215 or may be a separate entity within the account provider computing environment 203.”, C 3, ll. 44-49)
With respect to claim 16:
Hitchcock discloses wherein the merchant account is identified based on the user accessing the merchant portal. (“the user may authenticate with an account provider and navigate to a network page of the account provider that includes a form configured to facilitate updating the user's information. The account management logic 230 may detect or intercept this activity. In response, the account management logic 230 may scrape the changed information entered by the user via the form.”, C 6, ll. 29-36)
With respect to claim 17:
Hitchcock discloses wherein the merchant portal comprises at least one of a web-based portal that is accessible via a browser, or an application portal that is accessible via an application of a user device (“The network data server 215 may serve up network content via HTTP, simple object access protocol (SOAP), representational state transfer (REST), real-time transfer protocol (RTP), or other protocols. Some or all resources of the network site may be protected from anonymous access. That is to say, the network data server 215 may require authentication of a user account before granting access to resources. Authentication may be performed by way of a web services application programming interface (API) endpoint, one or more forms in network pages, and/or other approaches” C 3, ll. 25-40)
With respect to claim 19:
Hitchcock discloses wherein the transaction setting is capable of being updated without interrupting a user session associated with the merchant portal. (“the account management logic 230 may detect that personal information has been updated automatically without a user taking any specific action to change personal information. For example, the user may begin using a client device 206a (FIG. 2A) that is registered to a different telephone number.”, C 13, ll. 6-11)


Response to Arguments
In view of the review of the claims based on 2019 PEG and the arguments presented by the applicant the claims rejection based on 35 U.S.C 101, is hereby withdrawn.
Based on further review of the claims based on the amendments filed on 10 July 2020, new grounds for rejection is made based on 35 U.S.C §103(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Murali K. Dega/
Art Unit: 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697